DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-5, 10, 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the transfer system" in line 5.  There is insufficient antecedent basis for this limitation in the claim. The claims previously establish “a transferring system,” it’s unclear if the two systems are the same claim feature or if they are referring to two different claim features. If they are referring to the same feature, it is recommended using the same terminology for the same features. 
Claim 4 recites the limitation "the transfer system" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The claims previously establish “a transferring system,” it’s unclear if the two systems are the same claim feature or if they are referring to two different claim features. If they are referring to the same feature, it is recommended using the same terminology for the same features. 
Claim 5 recites the limitation "the transfer system" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The claims previously establish “a transferring system,” it’s unclear if the two systems are the same claim feature or if they are referring to two different claim features. If they are referring to the same feature, it is recommended using the same terminology for the same features. 
Claim 10 recites the limitation "the ink” in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claims do not actively establish an ink, and it’s unclear what “the ink” is referring to and how it is related to the claim.  
Claim 11 recites the limitation "the first 2D layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claims establish a plurality of 2D layers, but do not actively establish a first 2D layer. 
Claim 12 recites “a feed system,” and claim 1 already recites a “feed system,” its unclear if the terms are referring to the same or different features of the claim.  
Claim 12 recites the limitation "the transfer system" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The claims previously establish “a transferring system,” it’s unclear if the two systems are the same claim feature or if they are referring to two different claim features. If they are referring to the same feature, it is recommended using the same terminology for the same features. 
Claims 13-14 depend from a rejected base claim, incorporate the indefinite language though dependency and are rejected for the same reasons as the base claim. 
Claim 14 recites the limitation "the transfer system" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The claims previously establish “a transferring system,” it’s unclear if the two systems are the same claim feature or if they are referring to two different claim features. If they are referring to the same feature, it is recommended using the same terminology for the same features. 
Claim 15 recites the limitation "the first 2D layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claims establish a plurality of 2D layers, but do not actively establish a first 2D layer. 
Claims 16-18 depend from a rejected base claim, incorporate the indefinite language though dependency and are rejected for the same reasons as the base claim. 
Claim 16 recites the limitation "the first 2D layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claims establish a plurality of 2D layers, but do not actively establish a first 2D layer. 
Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 includes a typographical error, “fee” should be –feed--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-8, and 11-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Penn [US5593531].
Penn discloses a system for producing a 3-dimensional (3D) part, the system comprising: a deposition system (toner application apparatus, for example 124, 126) configured to print a plurality of 2-dimensional (2D) layers onto a plurality of carrier sheets (transfer material 118), wherein the plurality of carrier sheets move through the deposition in a direction (Figure 1 shows a counter clockwise direction of movement; column 6, line 25-column 7, line 26); a transferring system (transfer apparatus, for example 120) configured to transfer at least one 2D layer from at least one carrier sheet of the plurality of carrier sheets, onto the 3D part (102), wherein the 3D part is located on a base substrate (base 104) (Figure 1; column 6, line 25-column 7, line 26);  and a feed system (support belt 103) configured to provide the plurality of carrier sheets from the deposition system to the transfer system (Figure 1; column 6, line 25-column 7, line 26). 
With respect to claim 2, Penn discloses the deposition system is further configured to successively print the plurality of 2D layers onto the plurality of carrier sheets without changing the direction of the plurality of carrier sheets during a deposition process, and the transfer system is configured to successively print the plurality of 2D layers onto the 3D part without changing the direction of the plurality of carrier sheets during a transfer process, and the feed system is configured to maintain the directionality of motion of the carrier sheets in the deposition and transfer systems and produce the 3D part without reversing the print and transfer processing directions for the successive 2D layers (Figure 1 shows the carrier sheets travel in the counter clockwise direction without changing direction). 
With respect to claim 4, the claim is directed toward the manner of operation of the system, the system of Penn is capable of operating in the manner recited in the claim, as Penn shows a continuous process arrangement where the deposition system and the transfer system are capable of operating at the same time (Figure 1). 
With respect to claim 5, the claim is directed toward the manner of operation of the system, the system of Penn is capable of operating in the manner recited in the claim, as Penn shows a continuous process carrier sheets are first printed at the deposition system and then transported to the transfer system (Figure 1). 
With respect to claim 6, Penn discloses the deposition system comprises an electromagnetic radiation emission device (charge application apparatus, column 6, lines 65-column 7, line 6; and potentially a laser, column 2, line 66-column 3, line 9). 
With respect to claim 7, Penn discloses the electromagnetic emission device is configured to apply toner particles to the plurality of carrier sheets (column 6, lines 65-column 7, line 6). 
With respect to claim 8, toner particles are considered the material worked upon as they are not actively claimed as element of the system. Penn also discloses metal toner (column 4, lines 12-20). 
With respect to claim 11, Penn discloses transferring the 2D layer with heat and pressure (column 6, lines 65-column 7, line 6; column 8, lines 18-27). 
With respect to claim 12, Penn discloses a feed system (belt 103) configured to feed the plurality of carrier sheets from the deposition system to the transfer system (Figure 1; column 6, line 25-column 7, line 26). 
With respect to claim 13, Penn discloses a conveyer belt (103), wherein all portions of the conveyor belt are capable of being driven at a uniform speed in the direction and a directionality of motion of the conveyer belt is maintained during the production of the 3D part (Figure 1). 
With respect to claim 14, Penn discloses the feed system is configured to clean the plurality of the carrier sheets and provide the plurality of carrier sheets from the transfer system to the depositing system (column 7, lines 57-65). 
With respect to claims 15-18, Penn discloses a first pattern comprising active materials corresponding to a cross-section of the 3D part, a second pattern comprising support material that does not correspond to the cross-section of the 3D printed part (column 6, lines 14-24). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Penn in view of Natter [US6585847]. 
Penn discloses a system. Applicant is referred to paragraph 7 for a detailed discussion of Penn.  Penn discloses a plurality of 2D layers that appear to be aligned, but does not disclose a set of alignment features. 
Natter discloses a deposition and transfer system. Natter discloses the carrier includes indexing marks 28 configured to align the materials at both a deposition (imaging) station and stacking (transfer) station (column 5, lines 38-48; Figure 3). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Penn by including a set of alignment marks as taught by Natter in order to ensure accurate placement of the transfer materials and thereby improve the quality of the final product. 
Claim 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Penn in view of Kanazaki [JP2000-177016].  
Penn discloses a system. Applicant is referred to paragraph 7 for a detailed discussion of Penn.  Penn discloses depositing a toner but does not disclose a jetting print head to apply materials to the carrier sheets. 
Kanazki discloses depositing a material. Kanazki discloses a toner can be applied by electrostatic transfer, like what is taught by Penn, and suggests an alternative by jetting the toner, which would require a jetting print head (paragraph 0016). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Penn by substituting the electrostatic deposition with jetting transfer system as Kanazaki discloses both system as alternatives, and it is within the ability of one of ordinary skill to substitute known alternatives to achieve a predictable result. 
With respect to claim 10, toner particles are considered the material worked upon as they are not actively claimed as element of the system. Penn also discloses metal toner (column 4, lines 12-20).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
November 30, 2022